UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03668 THE WRIGHT MANAGED INCOME TRUST 177 West Putnam Ave. Greenwich, Connecticut 06830 Michael J. McKeen, Principal Financial Officer Three Canal Plaza, Suite 600 Portland, ME 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2015 – September 30, 2015 Item 1.Schedule of Investments. Wright Current Income Fund (WCIF) Portfolio of Investments – As of September 30, 2015 (Unaudited) Face Amount Description Coupon Rate Maturity Date Value FIXED INCOME INVESTMENTS - 95.4% AGENCY MORTGAGE-BACKED SECURITIES - 92.7% $ FHLMC Gold Pool #A37619 % 09/01/35 $ FHLMC Gold Pool #A88945 % 08/01/39 FHLMC Gold Pool #C00548 % 08/01/27 FHLMC Gold Pool #C00778 % 06/01/29 FHLMC Gold Pool #C91034 % 06/01/27 FHLMC Gold Pool #D82572 % 09/01/27 FHLMC Gold Pool #G04710 % 09/01/38 FHLMC Gold Pool #G07025 % 02/01/42 FHLMC Gold Pool #G08012 % 09/01/34 FHLMC Gold Pool #G08022 % 11/01/34 FHLMC Gold Pool #G08047 % 03/01/35 FHLMC Gold Pool #G08378 % 10/01/39 FHLMC Gold Pool #G30285 % 02/01/26 FHLMC Gold Pool #G80111 % 12/17/22 FHLMC Gold Pool #H09098 % 10/01/37 FHLMC Gold Pool #P00024 % 09/01/32 FHLMC Gold Pool #P50079 % 07/01/33 FHLMC Gold Pool #P50526 % 09/01/36 FHLMC Gold Pool #T30126 % 07/01/37 FHLMC Gold Pool #T30133 % 07/01/37 FHLMC Gold Pool #T60798 % 07/01/42 FHLMC Gold Pool #U30400 % 06/01/37 FHLMC Gold Pool #U80611 % 11/01/33 FHLMC, Series 2097, Class PZ % 11/15/28 FHLMC, Series 2176, Class OJ % 08/15/29 FHLMC, Series 2201, Class C % 11/15/29 FHLMC, Series 2218, Class ZB % 03/15/30 FHLMC, Series 2576, Class HC % 03/15/33 FHLMC, Series 2802, Class OH % 05/15/34 FHLMC, Series 3033, Class WY % 09/15/35 FHLMC, Series 3072, Class DL % 02/15/35 FHLMC, Series 3143, Class BC % 02/15/36 FHLMC, Series 3255, Class QE % 12/15/36 FHLMC, Series 3677, Class PB % 05/15/40 FHLMC, Series 3926, Class OP % 08/15/25 FHLMC, Series 3969, Class JY % 12/15/41 FHLMC, Series 4011, Class DB % 09/15/41 FHLMC, Series 4050, Class NK % 09/15/41 FHLMC, Series 4299, Class JY % 01/15/44 FHLMC-GNMA, Series 23, Class KZ % 11/25/23 FNMA Pool #252034 % 09/01/28 FNMA Pool #252215 % 11/01/28 FNMA Pool #256182 % 03/01/36 FNMA Pool #256972 % 11/01/37 FNMA Pool #257138 % 03/01/38 FNMA Pool #463331 % 08/01/29 FNMA Pool #465714 % 08/01/28 FNMA Pool #469130 % 10/01/41 FNMA Pool #535131 % 03/01/29 FNMA Pool #594207 % 02/01/31 FNMA Pool #673315 % 11/01/32 FNMA Pool #687887 % 03/01/33 FNMA Pool #694795 % 04/01/33 FNMA Pool #724888 % 06/01/33 Wright Current Income Fund (WCIF) Portfolio of Investments – As of September 30, 2015 (Unaudited) Face Amount Description Coupon Rate Maturity Date Value FNMA Pool #733750 % 10/01/32 $ FNMA Pool #735861 % 09/01/33 FNMA Pool #745318 % 12/01/34 FNMA Pool #745630 % 01/01/29 FNMA Pool #801357 % 08/01/34 FNMA Pool #801506 % 09/01/34 FNMA Pool #813839 % 11/01/34 FNMA Pool #819457 % 02/01/35 FNMA Pool #821082 % 03/01/35 FNMA Pool #831927 % 12/01/36 FNMA Pool #846323 % 11/01/35 FNMA Pool #851762 % 01/01/36 FNMA Pool #871394 % 04/01/21 FNMA Pool #883281 % 07/01/36 FNMA Pool #888367 % 03/01/37 FNMA Pool #888534 % 08/01/37 FNMA Pool #891367 % 04/01/36 FNMA Pool #908160 % 12/01/36 FNMA Pool #930504 % 02/01/39 FNMA Pool #930664 % 03/01/39 FNMA Pool #940441 % 03/01/37 FNMA Pool #954633 % 02/01/37 FNMA Pool #954957 % 10/01/37 FNMA Pool #995656 % 06/01/33 FNMA Pool #AD0756 % 11/01/28 FNMA Pool #AM3191 % 05/01/28 FNMA Pool #AM4671 % 10/01/43 FNMA Pool #AM5015 % 12/01/43 FNMA Whole Loan, Series 2003-W17, Class 1A7 % 08/25/33 FNMA Whole Loan, Series 2003-W18, Class 1A6 % 08/25/43 FNMA Whole Loan, Series 2004-W11, Class 1A1 % 05/25/44 FNMA, Series 2001-52, Class XZ % 10/25/31 FNMA, Series 2003-30, Class JQ % 04/25/33 FNMA, Series 2003-32, Class BZ % 11/25/32 FNMA, Series 2004-17, Class H % 04/25/34 FNMA, Series 2004-25, Class LC % 04/25/34 FNMA, Series 2004-25, Class UC % 04/25/34 FNMA, Series 2005-106, Class UK % 12/25/35 FNMA, Series 2005-120, Class PB % 01/25/36 FNMA, Series 2005-58, Class BC % 07/25/25 FNMA, Series 2006-24, Class Z % 04/25/36 FNMA, Series 2006-74, Class PD % 08/25/36 FNMA, Series 2007-76, Class PE % 08/25/37 FNMA, Series 2007-81, Class GE % 08/25/37 FNMA, Series 2008-60, Class JC % 07/25/38 FNMA, Series 2009-50, Class AX % 07/25/39 FNMA, Series 2010-68, Class GE % 07/25/40 FNMA, Series 2012-51, Class B % 05/25/42 FNMA, Series 2013-17, Class YM % 03/25/33 FNMA, Series G93-5, Class Z % 02/25/23 GNMA I Pool #471369 % 05/15/33 GNMA I Pool #487108 % 04/15/29 GNMA I Pool #509930 % 06/15/29 GNMA I Pool #509965 % 06/15/29 GNMA I Pool #595606 % 11/15/32 GNMA I Pool #602377 % 06/15/18 GNMA I Pool #603377 % 01/15/18 Wright Current Income Fund (WCIF) Portfolio of Investments – As of September 30, 2015 (Unaudited) Face Amount Description Coupon Rate Maturity Date Value GNMA I Pool #615272 % 07/15/33 $ GNMA I Pool #615403 % 08/15/33 GNMA I Pool #616829 % 01/15/25 GNMA I Pool #623190 % 12/15/23 GNMA I Pool #626755 % 03/15/35 GNMA I Pool #640940 % 05/15/35 GNMA I Pool #644970 % 06/15/35 GNMA I Pool #647406 % 09/15/35 GNMA I Pool #650493 % 01/15/36 GNMA I Pool #675477 % 06/15/38 GNMA I Pool #677162 % 08/15/23 GNMA I Pool #678649 % 12/15/39 GNMA I Pool #697999 % 02/15/24 GNMA I Pool #711286 % 10/15/32 GNMA I Pool #737844 % 01/15/26 GNMA I Pool #760369 % 08/15/41 GNMA I Pool #782771 % 09/15/24 GNMA II Pool #003066 % 04/20/31 GNMA II Pool #003284 % 09/20/32 GNMA II Pool #003346 % 02/20/33 GNMA II Pool #003401 % 06/20/33 GNMA II Pool #003403 % 06/20/33 GNMA II Pool #003554 % 05/20/34 GNMA II Pool #003689 % 03/20/35 GNMA II Pool #004284 % 11/20/38 GNMA II Pool #004291 % 11/20/38 GNMA II Pool #004412 % 04/20/39 GNMA II Pool #004561 % 10/20/39 GNMA II Pool #004702 % 06/20/25 GNMA II Pool #004753 % 08/20/30 GNMA II Pool #004838 % 10/20/40 GNMA II Pool #3638 % 11/20/34 GNMA II Pool #3909 % 10/20/36 GNMA II Pool #442324 % 08/20/41 GNMA II Pool #575787 % 03/20/33 GNMA II Pool #610116 % 04/20/33 GNMA II Pool #610143 % 06/20/33 GNMA II Pool #648541 % 10/20/35 GNMA II Pool #748939 % 09/20/40 GNMA II Pool #781642 % 08/20/33 GNMA II Pool #MA2295 % 10/20/44 GNMA II Pool #MA2681 % 03/20/45 GNMA Pool #752112 % 01/15/33 GNMA, Series 2002-33, Class ZD % 05/16/32 GNMA, Series 2002-45, Class QE % 06/20/32 GNMA, Series 2002-7, Class PG % 01/20/32 GNMA, Series 2003-103, Class PC % 11/20/33 GNMA, Series 2003-26, Class MA % 03/20/33 GNMA, Series 2003-46, Class HA % 06/20/33 GNMA, Series 2003-46, Class MA % 05/20/33 GNMA, Series 2003-46, Class ND % 06/20/33 GNMA, Series 2003-57, Class C % 04/20/33 GNMA, Series 2003-84, Class PC % 10/20/33 GNMA, Series 2004-16, Class GB % 06/20/33 GNMA, Series 2005-13, Class BE % 09/20/34 GNMA, Series 2005-17, Class GE % 02/20/35 Wright Current Income Fund (WCIF) Portfolio of Investments – As of September 30, 2015 (Unaudited) Face Amount Description Coupon Rate Maturity Date Value GNMA, Series 2005-49, Class B % 06/20/35 $ GNMA, Series 2005-51, Class DC % 07/20/35 GNMA, Series 2005-93, Class BH % 06/20/35 GNMA, Series 2007-18, Class B % 05/20/35 GNMA, Series 2007-6, Class LE % 02/20/37 GNMA, Series 2007-68, Class NA % 11/20/37 GNMA, Series 2007-70, Class PE % 11/20/37 GNMA, Series 2008-26, Class JP % 03/20/38 GNMA, Series 2008-35, Class EH % 03/20/38 GNMA, Series 2008-65, Class CM % 08/20/38 GNMA, Series 2008-65, Class PG % 08/20/38 GNMA, Series 2009-47, Class LT % 06/20/39 GNMA, Series 2009-57, Class VB % 06/16/39 GNMA, Series 2009-93, Class AY % 10/20/39 GNMA, Series 2010-116, Class PB % 06/16/40 GNMA, Series 61, Class ZQ % 08/16/39 Total Agency Mortgage-Backed Securities (identified cost, $61,593,221) $ OTHER U.S. GOVERNMENT GUARANTEED - 2.7% INDUSTRIALS - 2.7% $ Vessel Management Services, Inc. % 04/16/35 $ Total OTHER U.S. GOVERNMENT GUARANTEED (identified cost, $1,764,553) $ TOTAL FIXED INCOME INVESTMENTS (identified cost, $63,357,774) — 95.4% $ SHORT-TERM INVESTMENTS - 4.5% $ Fidelity Government Money Market Fund, 0.01% (1) $ TOTAL SHORT-TERM INVESTMENTS (identified cost, $3,059,113) — 4.5% $ TOTAL INVESTMENTS (identified cost, $66,416,887) — 99.9% $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.1% NET ASSETS — 100.0% $ FHLMC — Federal Home Loan Mortgage Corporation FNMA — Federal National Mortgage Association GNMA — Government National Mortgage Association Variable rate security. Rate presented is as of September 30, 2015. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2015. Wright Current Income Fund (WCIF) Portfolio of Investments – As of September 30, 2015 (Unaudited) Quoted Prices in Active markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inpust (Level 3) Total Agency Mortgage-Backed Securities $ - $ $ - $ Other U.S. Government Guaranteed - - Short-Term Investments - - Total Investments $ - $ $ - $ The level classification by major category of investments is the same as the category presentation in the Fund’s Portfolio of Investments. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) It is the conclusion of the registrant’s principal executive officer and principal financial officer that the effectiveness of the registrant’s current disclosure controls and procedures (such disclosure controls and procedures having been evaluated within 90 days of the date of this filing) provide reasonable assurance that the information required to be disclosed by the registrant has been recorded, processed, summarized and reporting within the time period specified in the Commission’s rules and forms and that the information required to be disclosed by the registrant has been accumulated and communicated to the registrant’s principal executive officer and principal financial officer in order to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 3.Exhibits Certification of Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940 (17CFR 270.30a-2(a)) is attached hereto as Exhibit 99Cert. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Wright Managed Income Trust (On behalf of Wright Current Income Fund) By:/s/ Peter M. Donovan Peter M. Donovan President; Principal Executive Officer Date:November 3, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Peter M. Donovan Peter M. Donovan President; Principal Executive Officer Date:November 3, 2015 By:/s/ Michael J. McKeen Michael J. McKeen Treasurer; Principal Financial Officer Date:November 3, 2015
